DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites on Line 12, “in the simulation environment created” which should be “in the created simulation environment”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per Claim 26, Claim 26 is rejected under 35 U.S.C. 101 because Claim 26 is directed to a ‘computer readable medium’.  The term ‘computer readable medium’ has been defined in the Specification as, “a computer readable medium, such as a non-transient computer readable medium (for example, the storage unit 708),” Paragraph [0075].  The phrase “such as a non-transient computer readable medium” has been interpreted as an example, and as such does not limit the claim to only encompassing non-transitory storage. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals- Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to 
Therefore, applicant is advised to clarify a definition of the term ‘computer readable medium’.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 12, 15-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes (US PGPUB 2019/0034320; hereinafter “Stokes”) in view of Ewing et al. (US PGPUB 2010/0095265; hereinafter “Ewing”) and Thomas et al. (US PGPUB 2017/0308372; hereinafter “Thomas”).
Claim 1: (Currently Amended)
Stokes teaches a method for evaluating application deployment, comprising:
acquiring application information related to the first application and apparatus information related to the physical apparatus, the apparatus information at least indicating an identification of a second application that has been deployed on the physical apparatus ([0031] “The provisioned environment should be an exact replica of the real environment once provisioning is completed.” [0033] “a system as disclosed herein comprises a hypervisor for provisioning and controlling VMs (defined by a machine configuration in a test plan).” [0055] “Provisioning is defined as the configuration of the machine under test, to include loading the OS, installing software and performing other configurations to prepare the machine for testing.”);
creating a simulation environment based upon the application information and the apparatus information acquired, the simulation environment simulating a running environment of the physical apparatus after the first application and the second application are deployed ([0015] “FIG. 7 shows an exemplary provisioning phase, where the simulated environment is designed to replicate the real environment, including memory, drives, and central processing unit (CPU) networks.” [0024] “Described herein is a computer-implemented system and method for provisioning and regression testing of software packages, GUIs and applications on a VM configuration.” [0041] “The user 
acquiring, by running the first application and the second application in the simulation environment created, an evaluation result related to the first application ([0027] “Logs of all tests and test cases 302, including result logs, screen captures, status information, results (e.g., pass/fail), templates and scripts, are stored for later access.” [0036] “At the end of each test it gathers and parses the results files to determine the success of the test.”).

With further regard to Claim 1, Stokes does not teach the following, however, Ewing teaches:
wherein the acquiring of application information is in response to a request for deploying a first application to a physical apparatus ([0073] “Having obtained recorded information objects, a select target system is identified to indicate the environment in which the replay will occur (step 716). The selected system may be the same system or a different system, as required. For example, when replicating a system, a target system is typically the same type of system as the source system.” [0077] “Illustrative embodiments provide a capability to perform domain-aware recording and replay to record and replay user-interface test scripts for regression testing of the user-interface changes, to test proposed change of an installed system for an upgrade system where the system may be a physical system”). 

	

With further regard to Claim 1, Stokes in view of Ewing does not teach the following, however, Thomas teaches:
the evaluation result indicating an impact, of deploying the first application to the physical apparatus, on the second application ([0027] “Impact analyzer component 132 allows the user to see the impact of selected updates on objects and layers in business system 101, before they are applied. Business process analyzer component 134 allows the user to see the impact of selected updates on business processes in system 101, before they are applied.” [0057] “the impact of the selected updates on business system 101 can be shown in these different ways: the impact on the business processes, the impact on the objects and layers of business system 101, and the level of conflicts that will be generated.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Stokes in view of Ewing with the impact analysis as taught by Thomas since “It is currently difficult for a user to decide whether to apply any updates, and if so, which ones” (Thomas [0008]), wherein impact analysis disclosed in Thomas aids users in deciding which updates to install.

Claim 4: (Currently Amended)
Stokes in view of Ewing and Thomas teaches the method of claim 1, and Stokes further teaches:
 wherein the physical apparatus is a first physical apparatus, and wherein the creating of the simulation environment comprises configuring a second physical apparatus as the simulation environment, the second physical apparatus being different from the first physical apparatus ([0031] “Activated agents connect to hypervisors to start provisioning. During the provisioning phase (FIG. 7), existing templates are cloned, additional hardware configured, and available VMs powered on for configuration. The provisioned environment should be an exact replica of the real environment once provisioning is completed.”).

Claim 5: (Currently Amended)
Stokes in view of Ewing and Thomas teaches the method of claim 4, and Stokes further teaches wherein the configuring of the second physical apparatus comprises:
deploying the first application and the second application to the second physical apparatus; and configuring the second physical apparatus based upon the application information and the apparatus information ([0026] “The agent will create the VM test environment and oversee the provisioning and configuration based on the test plan specifications.” [0027] “The database stores every template VM 301 that is created by an active agent in clean form following the provisioning and configuration of the VM. 

Claim 6: (Currently Amended)
Stokes in view of Ewing and Thomas teaches the method of claim 1, and Stokes further teaches wherein the application information indicates an identification of the first application and resource requirements of the first application ([0027] “Any applications 303 utilized for testing will be stored in the database, including product, version and OS compatibility information. The agent manager provides agent manager resource information 304 regarding the available resources including hypervisors, status and workflow information so that the queue manager can identify and assign workflows to the appropriate resources.” [0030] “he agent managers update the database on available resources in the remote environment to ensure that appropriate assignments can be made by the queue manager, and remove any abandoned VMs to free up resources and ensure a clean test environment.”).

Claim 7: (Currently Amended)
Stokes in view of Ewing and Thomas teaches the method of claim 1, and Stokes further teaches wherein the apparatus information indicates an available resource of the physical apparatus and an unoccupied resource in the available resource, and wherein the available resource includes at least one of a computing resource, a storage resource and a communication resource ([0034] “Multiple instances of OS may share virtualized hardware resources. The hypervisor is where the framework can take 

Claim 8: (Currently Amended)
Stokes in view of Ewing and Thomas teaches the method of claim 1, and Stokes further teaches wherein the acquiring of the evaluation result related to the first application comprises:
determining, by running the first application and the second application in the simulation environment, whether or not the second application will experience a resource shortage or a running fault; and generating, in response to the determining indicating that the second application will experience the resource shortage or the running fault, the evaluation result so as to indicate that deploying the first application on the physical apparatus will impact the second application ([0027] “Logs of all tests and test cases 302, including result logs, screen captures, status information, results (e.g., pass/fail), templates and scripts, are stored for later access.” [0031] “The provisioned environment should be an exact replica of the real environment once provisioning is completed. If errors exist it will abort and return errors to the database.” 

Claim 12: (Currently Amended)
Stokes teaches an electronic apparatus, comprising:
a processor ([0043] “In one embodiment, exemplary components of the overall system and method include, but are not limited to: hardware comprising a central processing unit (CPU)”); and
a memory, coupled with the processor, the memory storing an instruction that, when executed by the processor, enables the electronic apparatus to perform actions ([0043] “hardware comprising … at least 4 gigabytes of memory, hard drive space of a minimum 40 gigabytes; an OS; one or more software modules; VM-ware deployment configured to ensure that one or more test VMs are able to connect to the underlying network, update a hypervisor table, and communicate with servers; and one or more plug-ins.”), the actions comprising:
acquiring application information related to the first application and apparatus information related to the physical apparatus, the apparatus information at least indicating an identification of a second application that has been deployed on the physical apparatus ([0031] “The provisioned environment should be an exact replica of the real environment once provisioning is completed.” [0033] “a system as disclosed 
creating a simulation environment based upon the application information and the apparatus information acquired, the simulation environment simulating a running environment of the physical apparatus after the first application and the second application are deployed ([0015] “FIG. 7 shows an exemplary provisioning phase, where the simulated environment is designed to replicate the real environment, including memory, drives, and central processing unit (CPU) networks.” [0024] “Described herein is a computer-implemented system and method for provisioning and regression testing of software packages, GUIs and applications on a VM configuration.” [0041] “The user defines and starts the test in a GUI… The agent starts the provisioning phase of the test, and clones the VM from the centralized template library (FIG. 14). The clone is powered on and configured based on the test plan, with any additional software or user-defined configurations.”); and
acquiring, by running the first application and the second application in the simulation environment, an evaluation result related to the first application ([0027] “Logs of all tests and test cases 302, including result logs, screen captures, status information, results (e.g., pass/fail), templates and scripts, are stored for later access.” [0036] “At the end of each test it gathers and parses the results files to determine the success of the test.”).


wherein the acquiring of application information is in response to a request for deploying a first application to a physical apparatus ([0073] “Having obtained recorded information objects, a select target system is identified to indicate the environment in which the replay will occur (step 716). The selected system may be the same system or a different system, as required. For example, when replicating a system, a target system is typically the same type of system as the source system.” [0077] “Illustrative embodiments provide a capability to perform domain-aware recording and replay to record and replay user-interface test scripts for regression testing of the user-interface changes, to test proposed change of an installed system for an upgrade system where the system may be a physical system”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Stokes with the request for application deployment as taught by Ewing since “the target environment characteristics are needed to ensure the appropriateness of the replay” (Ewing [0073]), wherein the “replay” is a type of test.

With further regard to Claim 12, Stokes in view of Ewing does not teach the following, however, Thomas teaches:
the evaluation result indicating an impact, of deploying the first application to the physical apparatus, on the second application ([0027] “Impact analyzer component 132 allows the user to see the impact of selected updates on objects and layers in business 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Stokes in view of Ewing with the impact analysis as taught by Thomas since “It is currently difficult for a user to decide whether to apply any updates, and if so, which ones” (Thomas [0008]), wherein impact analysis disclosed in Thomas aids users in deciding which updates to install.

Claim 15: (Currently Amended)
Stokes in view of Ewing and Thomas teaches the apparatus of claim 12, and Stokes further teaches:
 wherein the physical apparatus is a first physical apparatus, and wherein the creating of the simulation environment comprises configuring a second physical apparatus as the simulation environment, the second physical apparatus being different from the first physical apparatus ([0031] “Activated agents connect to hypervisors to start provisioning. During the provisioning phase (FIG. 7), existing templates are cloned, additional hardware configured, and available VMs powered on for configuration. The 

Claim 16: (Currently Amended)
Stokes in view of Ewing and Thomas teaches the apparatus of claim 15, and Stokes further teaches wherein the configuring of the second physical apparatus comprises:
deploying the first application and the second application to the second physical apparatus; and configuring the second physical apparatus based upon the application information and the apparatus information ([0026] “The agent will create the VM test environment and oversee the provisioning and configuration based on the test plan specifications.” [0027] “The database stores every template VM 301 that is created by an active agent in clean form following the provisioning and configuration of the VM. Template VMs include all OS, service packs, languages and OS-types defined by the user and are stored to expedite the creation of newly defined VMs later.”).

Claim 17: (Currently Amended)
Stokes in view of Ewing and Thomas teaches the apparatus of claim 12, and Stokes further teaches wherein the application information indicates an identification of the first application and resource requirements of the first application ([0027] “Any applications 303 utilized for testing will be stored in the database, including product, version and OS compatibility information. The agent manager provides agent manager resource information 304 regarding the available resources including hypervisors, status 

Claim 18: (Currently Amended)
Stokes in view of Ewing and Thomas teaches the apparatus of claim 12, and Stokes further teaches wherein the apparatus information indicates an available resource of the physical apparatus and an unoccupied resource in the available resource, and wherein the available resource includes at least one of a computing resource, a storage resource and a communication resource ([0034] “Multiple instances of OS may share virtualized hardware resources. The hypervisor is where the framework can take advantage of all the hardware resources by running multiple instances of different VMs on the same piece of hardware (see Virtual Infrastructure, FIG. 11). The hypervisor manager 1301 is a service that acts as a central control point for similar hypervisors that are connected on a network. The hypervisor manager 1301 allows the user to pool and manage the resources of multiple hypervisors from one location.” [0048] “a centralized template library of the invention is located on shared storage between the hypervisors, and acts as a repository of OS used to fulfill the requested machine configuration requests.”).

Claim 19: (Currently Amended)
the acquiring of the evaluation result related to the first application comprises:
determining, by running the first application and the second application in the simulation environment, whether or not the second application will experience a resource shortage or a running fault; and generating, in response to the determining indicating that the second application will experience the resource shortage or the running fault, the evaluation result so as to indicate that deploying the first application on the physical apparatus will impact the second application ([0027] “Logs of all tests and test cases 302, including result logs, screen captures, status information, results (e.g., pass/fail), templates and scripts, are stored for later access.” [0031] “The provisioned environment should be an exact replica of the real environment once provisioning is completed. If errors exist it will abort and return errors to the database.” [0032] “If execution is unsuccessful, the agent will destroy the test VM to create available test resources for subsequent tests (FIG. 10). The user can define actions to take to explore what errors were discovered during test execution and determine cause.” [0037] “The database 1303 also contains all of the result data including paths to log files, screen shots, colors for results, and error messages.”).

Claim 26: (Currently Amended)
Stokes teaches a computer readable medium, storing a computer executable instruction that, when executed by at least one processor, enables the at least one processor to perform the method of claim 1 ([0043] “hardware comprising … at least 4 .

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes in view of Ewing and Thomas as applied to Claims 1 and 12 above, and further in view of Wiggers et al. (US PGPUB 2014/0053134; hereinafter “Wiggers”).
Claim 2: (Currently Amended)
Stokes in view of Ewing and Thomas teaches all the limitations of claim 1 as described above. Stokes in view of Ewing and Thomas does not teach the following, however, Wiggers teaches wherein the acquiring of the evaluation result related to the first application comprises:
determining a first test case and a second test case respectively corresponding to the first application and the second application, the first test case and the second test case respectively specifying test inputs, running conditions and expected outputs of the respective first application and the second application ([0069] “The testing system 400 may also use various test cases to test the first software 452. For example, the testing system 400 may use the first test case 456 and/or the second test case 458 to test the first software 452. Alternately or additionally, the first test case 456 may be constructed for and associated with the second software and the second test case 458 may be constructed for and associated with third software.”);


With further regard to Claim 2, Stokes further teaches
generating a test plan based upon the first test case and the second test case, the test plan specifying running processes of the first test case and the second test case in the simulation environment ([0026] “The user interface (GUI or Command Line Interface) allows the user to specify the parameters and requirements of the test cases to perform and the ability to submit test plans to the database (as depicted in FIG. 2), which stores all the information and metadata that the various components rely on to make ‘decisions’ for executing test plans.” [0041] “The clone is powered on and configured based on the test plan, with any additional software or user-defined configurations … Following the steps defined in the test plan, the agent completes the initial test case, gathers the result files, determines the success of the test, and stores the results.”); and
running the test plan in the simulation environment to acquire the evaluation result ([0017] “FIG. 9 shows an overview of the test case execution phase, which is repeatable and cyclical where every defined test case to be run in the test VM environment will be run through until all defined test cases have been exercised in the VM test environment … If all test scripts defined in the test plan are completed 

Claim 3: (Currently Amended)
Stokes in view of Ewing, Thomas and Wiggers teaches the method of claim 2, and Stokes further teaches:
wherein at least one of the first test case and the second test case is created and stored in advance ([0011] “FIG. 3 overviews the database 300 and exemplary data stored thereon, including template VMs 301, test and test case information 302.” [0026] “The user interface (GUI or Command Line Interface) allows the user to specify the parameters and requirements of the test cases to perform and the ability to submit test plans to the database (as depicted in FIG. 2), which stores all the information and metadata that the various components rely on to make ‘decisions’ for executing test plans.”).

Claim 13: (Currently Amended)
Stokes in view of Ewing and Thomas teaches all the limitations of claim 12 as described above. Stokes in view of Ewing and Thomas does not teach the following, however, Wiggers teaches wherein the acquiring of the evaluation result related to the first application comprises:
determining a first test case and a second test case respectively corresponding to the first application and the second application, the first test case and the second test case respectively specifying test inputs, running conditions and expected outputs of the respective first application and the second application ([0069] “The testing system 400 may also use various test cases to test the first software 452. For example, the testing system 400 may use the first test case 456 and/or the second test case 458 to test the first software 452. Alternately or additionally, the first test case 456 may be constructed for and associated with the second software and the second test case 458 may be constructed for and associated with third software.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Stokes in view of Ewing and Thomas with the first and second test cases as taught by Wiggers in order to “reduce the time and resources involved in testing software while maintaining adequate testing coverage of the software” (Wiggers [0019].

With further regard to Claim 13, Stokes further teaches
generating a test plan based upon the first test case and the second test case, the test plan specifying running processes of the first test case and the second test case in the simulation environment ([0026] “The user interface (GUI or Command Line Interface) allows the user to specify the parameters and requirements of the test cases to perform and the ability to submit test plans to the database (as depicted in FIG. 2), which stores all the information and metadata that the various components rely on to make ‘decisions’ for executing test plans.” [0041] “The clone is powered on and configured based on the test plan, with any additional software or user-defined configurations … Following the steps defined in the test plan, the agent completes the 
running the test plan in the simulation environment to acquire the evaluation result ([0017] “FIG. 9 shows an overview of the test case execution phase, which is repeatable and cyclical where every defined test case to be run in the test VM environment will be run through until all defined test cases have been exercised in the VM test environment … If all test scripts defined in the test plan are completed successfully the test phase will end, or if not, it will revert snapshot to clean state to prepare for further testing.”).

Claim 14: (Currently Amended)
Stokes in view of Ewing, Thomas and Wiggers teaches the apparatus of claim 13, and Stokes further teaches:
wherein at least one of the first test case and the second test case is created and stored in advance ([0011] “FIG. 3 overviews the database 300 and exemplary data stored thereon, including template VMs 301, test and test case information 302.” [0026] “The user interface (GUI or Command Line Interface) allows the user to specify the parameters and requirements of the test cases to perform and the ability to submit test plans to the database (as depicted in FIG. 2), which stores all the information and metadata that the various components rely on to make ‘decisions’ for executing test plans.”).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes in view of Ewing and Thomas as applied to Claim 1 above, and further in view of Ampabathina et al. (US PGPUB 2019/0391866; hereinafter “Ampabathina”).
Claim 9: (Currently Amended)
Stokes in view of Ewing and Thomas teaches all the limitations of claim 1 as described above. Stokes in view of Ewing and Thomas does not teach the following, however, Ampabathina teaches further comprising:
deploying, in response to the evaluation result indicating no impact of deploying the first application to the physical apparatus on the second application, the first application to the physical apparatus ([0024] “For example, the deployment guidelines may include a requirement that a test be passed within a specific time frame. The engine may access a reference system and locate test cases. The deployment engine may capture dates for test passes. The engine may determine that the tests were passed within the scheduled timeline.” [0026] “When all of the deployment guidelines have passed validation, the deployment engine may log report data indicating that the object has successfully deployed,” see also Fig. 5 showing “Deployment Complete” in Steps 550 and 554.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Stokes in view of Ewing and Thomas with the deploying as taught by Ampabathina in order “to provide methods and apparatus for streamlining deployment of software applications” (Ampabathina [0006]).


Stokes in view of Ewing, Thomas and Ampabathina teaches the method of claim 9, and Ewing further teaches wherein the deploying of the first application to the physical apparatus comprises:
triggering the first application to be downloaded from an application server to the physical apparatus ([0025] “In the depicted example, server 104 provides data, such as boot files, operating system images, and applications to clients 110, 112, and 114”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stokes in view of Ewing and Thomas as applied to Claim 1 above, and further in view of Persson et al. (US PGPUB 2017/0147320; hereinafter “Persson”).
Claim 11: (Currently Amended)
Stokes in view of Ewing and Thomas teaches all the limitations of claim 1 as described above. Stokes in view of Ewing and Thomas does not teach the following, however, Persson teaches further comprising:
wherein the physical apparatus is comprised in an Internet of things (IoT) system ([0037] “Embodiments herein ensure compatibility when libraries and other third-party software are updated, before they are actually deployed to the device by testing the updated software in an emulated environment corresponding to the device.” [0051] “Embodiments herein relate to networks of devices, such as IoT.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Stokes in view of Ewing and Thomas with the IoT system as taught by Persson since 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194